DETAILED ACTION
Claims 1 – 21 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 20 is directed towards a computer program and claim 21 is directed towards a computer readable storage medium.  
With respect to claim 20: Section 2106.03 of the MPEP makes it clear that “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations” and not directed towards any of the statutory categories.  Claim 20 does not describe any physical or tangible aspects, merely a program that simulates and emulates logic and data structures.


Allowable Subject Matter
Claims 1-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in combination fail to teach the claimed limitations of a register-provided-opcode instruction specifying at least one source register: at least part of the opcode is a register-provided opcode represented by a first portion of data stored in said at least one source register of the register-provided- opcode instruction; 15the at least one data operand comprises data represented by a second portion of the data stored in the at least one source register; in response to the register-provided-opcode instruction, the instruction decoder is configured to control the processing circuitry to select, based on at least the register-provided opcode, one of a plurality of different data processing 20operations supported for the same instruction encoding of the register-provided- opcode instruction; and said plurality of different data processing operations include at least two different data processing operations which are each capable, for at least a subset of possible input values for said at least one data operand, of generating the result 25value with a different value or a different data format to said at least one data operand.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sankaran et al (US 2012/0017067) describes the functions of processing circuitry to perform data processing from data in registers and decoding instructions using opcodes and data operands stored in registers. Van Dalen et al (US 2016/0357563) describes using registers packed with multiple data operands in order to reduce the number of registers needed to perform the opcode’s operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430.  The examiner can normally be reached on Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY K HUSON/Primary Examiner, Art Unit 2181